

MEMORANDUM OF UNDERSTANDING
Carlos Garcia v. Fabrica International, Inc., et al.
Orange County Superior Court Case No. 30-2017-00949461-CU-OE-CXC


1.
This Memorandum of Understanding ("MOU") is entered into by and between
Plaintiff Carlos Garcia ("Plaintiff'), on behalf of himself and all other
current and former hourly employees, and defendant Fabrica International, Inc.
("Defendant"), to settle the putative class and representative action currently
pending in the Orange County Superior Court (the "Garcia Action"). Plaintiff
will file a Second Amended Complaint to include claims the additional wage and
hour claims contemplated by the settlement, including, but not limited to,
claims relating to Defendant's time keeping practices.



2.
The Settlement Class shall include all current and former hourly employees
employed by Defendant during the Class Period (collectively, the "Settlement
Class").



3.
The "Class Period" is defined as the period from October 12, 2013 through the
date the Court enters a preliminary approval order for this settlement.



4.
Within 14 days of the date on which this MOU is fully executed, Plaintiff shall
file the Second Amended Complaint in conformity with the terms herein. Defendant
shall not be required to file an Answer or other Responsive Pleading. Plaintiff
agrees that no default shall be taken nor shall there be any other pleadings
filed without mutual consent of the Parties.



5.
In consideration for the release contemplated by the settlement, Defendant shall
pay a Gross Settlement Amount ("GSA") of $1,500,000. Defendant shall make the
settlement payment 180 days after the date of final approval of the settlement.



6.
The Settlement shall be an "all in," non-reversionary settlement. The Parties
will agree upon an allocation fo1mula for individual settlement payments in the
long-form settlement agreement.



a.
Defendant will not object to a request for attorneys' fees by class counsel of
up to 1/3 of the GSA.



b.
Defendant will not object to reimbursement of class counsel's out-of-pocket
costs up to·

$25,000 from the GSA.


c.
Defendant will not object to a service award to Plaintiff in the amount of
$5,000 to be paid out of the GSA and to be reported on an IRS 1099 basis.



d.
The Parties agree that reasonable settlement administration costs will also be
deducted - from the GSA, and the Parties agree that a qualified settlement
administrator as may be selected by the Parties to serve as the Settlement
Administrator. The settlement administration fees would be bid out and paid from
the GSA and the Parties agree to
solicit    bids    from    several    qualified    settlement    administrators.    These
settlement administration costs are estimated to be no more than $25,000. Prior
to mailing, the








--------------------------------------------------------------------------------





Settlement Administrator will perform a search based on the National Change of
Address Database information to update and connect for any known or identifiable
address changes.


e.
The Parties agree to a PAGA allocation of $50,000 of which 75% shall be remitted
to the LWDA for its statutorily-set portion of the PAGA penalties and the
remaining 25% shall be distributed to the Settlement Class as part of the Net
Settlement Amount.



f.
To the extent that Individual Settlement Payment checks are uncashed 180 days
after the date listed on the check, the amount of uncashed checks will escheat
to the State of California's unclaimed property program.





g.
The Net Settlement Amount shall be allocated in the following fashion:    20'%
toward




wages, 40% toward penalties and 40% toward interest. Defendant shall pay the
employer's portion of payroll taxes on the wage allocation outside of the GSA.


7.
Plaintiff and all other Settlement Class members will release and discharge
Defendant, and any of its, former and present parents, subsidiaries, and
affiliates, and their officers, directors, managers, owners, executives,
partners, employees, shareholders, agents , attorneys, and any other successors,
assigns, or legal representatives, ("Released Parties"), from the claims alleged
in the Action, including any potential claims reasonably related to the claims
in the Action, arising during the Class Period, including state wage and hour
claims, claims for wages, fees, over time, minimum wage, on-duty meal periods,
off-duty meal periods, off-duty rest periods, timely payment violations,
accurate and complete wage statements violations, wages and all claims under the
Private Attorneys General Act of 2004 based on the foregoing. This release
includes claims alleging violations of Labor Code §§ 201, 201.3, 202, 203, 204,
210, 226, 226.3, and 226.7, et seq.; Labor Code§§ 510, 512, 558, et seq.; Labor
Code§§ 1194, 1197.1, 1198, 1199, et seq., and 2698 et seq.,; and Sections 11 and
12 of the applicable IWC Wage Order.



8.
The Net Settlement Amount (''NSA") is the GSA minus all the deductions and
subject to the terms referenced in paragraph 6. The Class Representative's
service award will be in addition to his allocated portion of the NSA and shall
be repo1ted on an IRS 1099 basis. Class members will be provided with
information used to calculate their individual settlement payment. Settlement
Class members will be provided with notice of the Settlement, which shall
summarize the terms of the Settlement and advise them of their right to opt out,
object, appear at the fairness hearing, or challenge the information in
Defendant's records on which their estimated settlement payment shall be based.



9.
The NSA will be allocated as follows: (1) 20% to wages and repo1ted on an IRS
W-2 basis and

(2) 80% to non-wage penalties and interest, to be reported on an IRS form 1099.
Defendant agrees to fund the employer's portion of the payroll taxes on the
portion of settlement awards allocated to W2 wages which will be computed and
paid by the Settlement Administrator but funded separately and in addition to
the GSA.


IO. The Parties agree to use reasonable commercial efforts to finalize a
long-form Settlement Agreement within 30 days of the execution of this MOU and
Plaintiff will promptly file a







--------------------------------------------------------------------------------





motion for preliminary approval of the settlement thereafter. Plaintiff's
counsel will prepare the initial drafts of the long-form Settlement Agreement,
class notice, and claim form. Plaintiff's counsel will prepare the motion for
preliminary approval, and supporting papers, and motion for final approval, and
supporting papers, and Defendant agrees not to oppose the motion as long as
Defendant is provided with an opportunity to review the papers in a reasonable
time period before they are filed and provided they comport with this MOU, the
long-form Settlement Agreement, and the facts of the Action.


11.
The Effective Date of this settlement shall be the later of the time when: (i)
the date of final affirmance of the Judgment on an appeal of the Judgment, the
expiration of the time for, or the denial of, a petition to review the Judgment,
or if review is granted, the date of final affirmance of the Judgment following
review pursuant to that grant, (ii) the date of final dismissal of any appeal
from the Judgment or the final dismissal of any proceeding to review the
Judgment, provided that the Judgment is affirmed and/or not reversed in any
party, (iii) the final resolution (or withdrawal) of any filed appeal in a way
that affirms the Final Approval Order and Judgment in a form substantially
identical to the form of the Final Approval Order entered by the Court, and the
time to petition for review with respect to any appellate decision affirming the
Final Approval Order has expired; or (iv) if no appeal is filed, the sixty-first
(61st) day after the Court enters final approval of the settlement and the
Judgment approving this Agreement. ("Effective Settlement Date").



12.
In the event that the Court fails to approve the settlement, or if the
appropriate appellate court fails to approve the settlement or if the Settlement
Agreement is otherwise terminated: (1) the Settlement Agreement shall have no
force and effect and the Patties shall be restored to their respective positions
prior to entering into it, and no Party shall be bound by any of the te1ms of
the Settlement Agreement; (2) Defendant shall have no obligation to make any
payments to the Settlement Class members, the Settlement Administrator, the
LWDA, Plaintiff or Plaintiff's counsel; (3) any preliminary approval order,
final approval order or judgment, shall be vacated; and (4) the Settlement
Agreement and all negotiations, statements, proceedings and data relating
thereto shall be deemed confidential mediation settlement communications and not
subject to disclosure for any purpose in any proceeding.



13.
If either (i) 10% or more of the Settlement Class members, or, (ii) a number of
Settlement Class members whose share of the Class Settlement Proceeds is 10% or
more elect not to participate in the settlement or both (i) and (ii), Defendant
may, at its election, rescind the settlement and all actions taken in its
furtherance of it will be thereby null and void. Defendant must exercise this
right of rescission, in writing, to Class Counsel, within 30 calendar days after
the Settlement Administrator notifies the Parties of the total number of
opt-outs. If the option to rescind is exercised, then Defendant shall be solely
responsible for all costs of the claims administration accrued to that point.



14.
This is a binding and enforceable agreement. Notwithstanding anything else
contained herein, this MOU shall be enforceable under California Code of Civil
Procedure section 664.6 and admissible under California Evidence Code section
1123(a). Regardless of any settlement privilege or other rules of evidence, this
MOU may be admitted in Court and enforceable even if a finalized settlement
document cannot be agreed upon.




15.
Neither this MOU, nor final form of the Settlement Agreement, will constitute an
admission by Defendant of any form of liability or the accuracy of any fact or
allegation against it.








--------------------------------------------------------------------------------




16.
Escalator Clause: Defendant represents that there are 54,000 workweeks worked by
settlement class members during the Class Period. If the number of workweeks
worked by settlement class members during the Class Period is more than 10%
greater than this figure (i.e, if there are 59,400 or more workweeks worked by
settlement class members), Defendant agrees to increase the Maximum Settlement
Amount on a proportional basis (i.e., if there was a 12% increase in the number
of workweeks worked by settlement class members, Defendant would agree to
increase the Maximum Settlement Amount by 2%).



17.
The Parties and their counsel agree that they will not issue any press releases,
initiate any contact with the press, respond to any press inquiry or make any
public communication about the fact, amount or tem1s of the settlement, except,
however, that the Released Parties may make disclosures as required by law. Any
communication about the settlement to Settlement Class members may not be made
prior to the court-approved mailing.

Dated: June 21, 2018


Plaintiff:    Defendant:


                


________________________________            ____________________________________
Carlos Garcia                         Fabrica International, Inc.
Class Representative                    By:_________________________________
Its:_________________________________




    







Approved as to form and content:




HAINES LAW GROUP, APC
CAROTHERS DiSANTE & FREUDENBERG LLP



/s/ Sean M. Blakely, Esq.              ______________________________    




Paul K. Haines, Esq. Sean M. Blakely, Esq.        Timothy M.
Freudenberger, Esq.
Amy S. Williams, Esq.
                Kimberly M. Jansen, Esq.


Counsel for Plaintiff and the Settlement Class    Counsel for Defendant



















--------------------------------------------------------------------------------







15.
Neither this MOU, nor final form of the Settlement Agreement, will constitute an
admission by Defendant of any fo1m of liability or the accuracy of any fact or
allegation against it.



16.
Escalator Clause: Defendant represents that there are 54,000 workweeks worked by
settlement class members during the Class Period. If the number of workweeks
worked by settlement class members during the Class Period is more than 10%
greater than this figure (i.e, if there are 59,400 or more workweeks worked by
settlement class members), Defendant agrees to increase the Maximum Settlement
Amount on a proportional basis (i.e., if there was a 12% increase in the number
of workweeks worked by settlement class members, Defendant would agree to
increase the Maximum Settlement Amount by 2%).    -



17.
The Parties and their counsel agree that they will not issue any press releases,
initiate any contact with the press, respond to any press inquiry or make any
public communication about the fact, amount or terms of the settlement, except,
however, that the Released Parties may make disclosures as required by law. Any
communication about the settlement to Settlement Class members may not be made
prior to the court-approved mailing.



Dated: June 21, 2018


Plaintiff:    Defendant:
______________________     /s/ W. Derek Davis
Carlos Garcia    Fabrica International, Inc
Class Representative    By: W. Derek Davis            
Its: Vice President Human Resources    
and Corporate Secretary        









Approved as to form and content:




HAINES LAW GROUP, APC
CAROTHERS DiSANTE & FREUDENBERG LLP



                                
Paul K. Haines, Esq. Sean M. Blakely, Esq.            Timothy M. Freudenberger,
Esq.
Amy S. Williams, Esq.


Counsel for Plaintiff and the Settlement Class        /s/ Kimberly M. Jansen,
Esq. Kimberly M. Jansen, Es    q.


Counsel for Defendent
        





--------------------------------------------------------------------------------















